Citation Nr: 1041788	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  05-28 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for plantar 
fasciitis of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted a 10 percent rating for plantar fasciitis 
of the right foot, effective August 9, 2004.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in February 2010.  A copy of the 
hearing transcript has been associated with the claims file.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case.  During his 
February 2010 hearing, he indicated that he wished to waive 
regional consideration of this evidence by the agency of original 
jurisdiction in accordance with 38 C.F.R. § 20.1304.  The hearing 
transcript is therefore accepted as a waiver of regional 
consideration of this evidence.  Cf. Tomlin v. Brown, 5 Vet. App. 
355 (1993) (holding that a statement made during a personal 
hearing, when later reduced to writing in a transcript, 
constitutes a notice of disagreement within the meaning of 38 
U.S.C. § 7105(b)).

The issue of entitlement to service connection for a left foot 
disorder has been raised by the record, specifically during the 
Veteran's February 2010 Travel Board hearing, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's right foot plantar fasciitis is manifested by a 
moderately severe foot injury with objective evidence of pain and 
tenderness, an altered gait, and callosities.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for the Veteran's 
plantar fasciitis of the right foot have been met.  38 U.S.C.A. § 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.6, 
4.7, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in August 2004 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The Veteran, however, was provided a 
specific notice in June 2008.

The Veteran's service treatment records, VA treatment records, 
private treatment records, VA authorized examination reports, and 
hearing transcript have been associated with the claims file.  
The Board notes that the Veteran was afforded VA examinations 
with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they contain a 
description of the history of the disability at issue; document 
and consider the relevant medical facts and principles; and 
record the relevant findings for rating the Veteran's right foot 
plantar fasciitis.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).

VA has provided the Veteran an opportunity to submit evidence and 
arguments in support of his claim.  The Veteran and his 
representative have not identified any additional evidence that 
needs to be obtained prior to appellate review.  The record is 
substantially complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not the Veteran raised them, as 
well as the entire history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

The Veteran is currently assigned a 10 percent rating under 
Diagnostic Code 5099-5279.  See 38 C.F.R. § 4.27 (2010) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned, the additional 
code is shown after the hyphen; unlisted disabilities requiring 
rating by analogy will be coded first by the numbers of the most 
closely related body part and then "99").  The Board notes that 
service connection was denied for flat feet in an August 2007 
rating decision and that this issue is not currently on appeal.

Under DC 5279 a maximum 10 percent disability rating is warranted 
for metatarsalgia, anterior (Morton's disease), unilateral or 
bilateral.

The Board notes that the Veteran's disability may also be 
appropriately evaluated under Diagnostic Code 5284, which is 
applicable to disabilities related to foot injuries.  See 38 
C.F.R. § 4.71a.  The assignment of a particular Diagnostic Code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which Diagnostic Code or Codes 
are most appropriate for application of an appellant's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 5284, a 10 percent evaluation is in order 
for symptomatology reflective of a moderate foot injury; a 20 
percent evaluation is warranted for a moderately-severe foot 
injury; and a 30 percent evaluation for a severe foot injury.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.  The words "slight," 
"moderate," and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6.

The Veteran was afforded a VA examination in September 2004.  He 
reported having heel pain and that his heel had recently been 
taped.  He stated he experienced a fleeting pain lasting a few 
seconds, but that he had not noticed any swelling or redness.  He 
stated that he walked in his neighborhood for up to a mile.  He 
did not use any assistive devices, though he had previously used 
shoe inserts.  He experienced flare-ups two or three days per 
week.  These flare-ups caused him to limp and resulted in greater 
difficulty with the activities of daily living.  He usually took 
a ten-minute break every hour to ease pain in his right heel.  
The Veteran experienced pain while performing his occupational 
duties as a custodian, but was able to manage his work in spite 
of the pain.  On examination, the right heel was painful on 
palpation.  The Veteran had an abnormal, limping gait which 
favored the right foot.  There was no edema or instability.  
There was no unusual wear of the shoes.  The Veteran could squat 
normally.

VA treatment records dated September 2004 show the Veteran 
reported his right heel pain as 5/10 in severity.  He received a 
lidocaine injection.  He also received cortisone injections in 
January 2005, June 2005, January 2006, and September 2006.

X-rays taken in June 2005 showed relatively small bilateral 
plantar calcaneal spurs.  The Veteran was also fitted with 
orthopedic arch supports in February 2006.

The Veteran was afforded an additional VA examination in May 
2007.  He complained of pain, fatigability, weakness, and lack of 
endurance in his right foot with flare-ups which occurred at 
least weekly, usually lasting less than one day.  He indicated 
that he could walk more than a quarter of a mile, but less than a 
mile.  On examination there was objective evidence of pain and 
weakness over the heel at the insertion of the plantar fascia.  
There was no indication of swelling or instability.  There were 
hammer toes to the second, third and fourth toes, but no claw 
foot, pronation, or abnormal Achilles alignment.  The Veteran had 
callosities indicative of abnormal weight bearing.  X-ray 
examination revealed tiny spurs at the plantar aspect of the 
right calcaneus.  The Veteran reported he worked full time in 
maintenance and in the past year stated he had taken a total of 
six days off due to pain in his feet.  He also stated he took 
breaks several times a day to ease the pain.  The diagnoses 
included pes planus, mild to moderate chronic plantar fasciitis, 
mild calluses, mild hallux valgus, and moderate hammer toes.  
With respect to occupational effects, the examiner noted that the 
Veteran's plantar fasciitis resulted in decreased mobility, 
problems with lifting and carrying, and pain.  The effects on 
activities such as chores, exercise, and sports were moderate.  
The effects on recreation, traveling, and driving were mild.

Private treatment records reflect that the Veteran was examined 
and treated five times between March 2008 and September 2008 for 
pain in his feet and ankles.  X-ray examinations showed a pes 
planus deformity, degenerative changes to the midfoot and right 
ankle, and a calcaneal spur.  The treating physician noted that 
the Veteran was undergoing conservative treatment and that his 
prognosis was fair.

Finally, the Veteran testified at a Travel Board hearing in 
February 2010.  He stated that his job required him to be on his 
feet for eight hours a day and that he had to take long breaks to 
rest.  He reported he had taken a day or two off from work in the 
past year due to his condition.  He also stated he walked on his 
toes sometimes due to pain and that he had calluses on his feet.

Based on the evidence of record, the Board finds that the 
Veteran's right foot plantar fasciitis is manifested by a 
moderately severe foot injury with objective evidence of pain and 
tenderness, an altered gait, and callosities.  As noted above, 
the applicable rating criteria provide for a disability rating 
based on whether the Veteran's foot condition is moderate, 
moderately severe, or severe.  The evidence reflects that the 
Veteran's plantar fasciitis results in an altered gait with 
limping and associated callosities.  There was objective evidence 
of pain and tenderness on examination and the Veteran's condition 
was treated with several injections during the period on appeal.  
Although the May 2007 VA examiner noted that the effects on the 
Veteran's daily activities were "moderate" at worst, the Board 
finds that, collectively, the evidence reflects an overall 
disability picture that is "moderately severe."  Therefore, an 
increased a 20 percent rating, but no higher, is warranted.  

The Board finds a higher 30 percent rating is not warranted as 
the evidence does not reflect a "severe" level of impairment.  
There is also no probative evidence of all toes hammer toes, claw 
foot, pronation, or abnormal Achilles alignment to warrant any 
higher or separate ratings based upon alternative rating 
criteria.

In evaluating the Veteran's claims for higher ratings, the Board 
has considered entitlement to a greater level of compensation on 
an extraschedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to VA regulation, 
an extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the right foot disability with the 
established criteria found in the rating schedule for that 
disability shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology, as discussed 
above.

The Board further observes that the record does not show the 
Veteran has required frequent hospitalizations for his right foot 
plantar fasciitis.  Although the Veteran testified as to how the 
disability affects his occupational duties, there is no 
persuasive evidence indicating that his service-connected 
disability causes any impairment with employment over and above 
that which is already contemplated in the assigned schedular 
rating.  The Board, therefore, finds that a referral of this case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

An increased 20 percent rating, but no higher, for plantar 
fasciitis of the right foot is allowed, subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


